In a support proceeding pursuant to article 4 of the Family Court Act, the petitioner wife appeals from stated portions of an order of the Family Court, Nassau County, dated January 15, 1979, which, inter alia, failed to increase a weekly support award of $135 per week. Order modified, on the facts, by increasing the support allowance to the wife to $250 per week. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The weekly support allowance was inadequate to the extent indicated herein. Hopkins, J. P., Damiani, Cohalan, and Gibbons, JJ., concur.